Citation Nr: 0902124	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a restoration of a 30 percent rating for 
residuals of an ununited fracture of the left 5th metatarsal, 
to include the propriety of the reduction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January1993 to June 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Seattle, Washington, which reduced a disability rating for 
residuals of an ununited fracture of the left lateral 
metatarsal from 30 percent to 10 percent, effective November 
1, 2005.  During the pendency of the appeal, the RO increased 
the evaluation from 10 percent to 20 percent, effective 
November 1, 2005, in the March 2006 statement of the case.  
The veteran continues to argue that he should be restored to 
the previous 30 percent rating.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in November 2008 at the RO (Travel 
Board).  A transcript of the hearing is associated with the 
claims file.

The Board notes that the question on appeal is whether the 
previous 30 percent rating should be restored, including the 
question of whether the reduction was proper.  
Notwithstanding subsequent characterizations of the issue by 
VA, the issue on appeal is not increased rating, but rather 
is entitlement to restoration of the rating that had been 
reduced, to include the propriety of the reduction.  The 
veteran's representative in the November 2008 hearing raised 
the question of entitlement to an increased rating for 
involvement of the peroneal muscle and tendon; this matter is 
referred to the RO to further address.  


FINDINGS OF FACT

1.  By a June 2001 rating decision, the RO granted service-
connection for residuals of an ununited fracture of the left 
5th metatarsal, effective December 27, 2000.

2.  Following a September 2004 VA QTC examination, the RO 
proposed to reduce the rating for the service-connected left 
foot disability from 30 percent to 10 percent.

3.  By a letter dated in May 2005, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 30 percent 
evaluation.

4.  By a rating decision dated in August 25, 2005 the RO 
implemented a reduction to 10 percent, effective November 1, 
2005.  Notice of the reduction was mailed to the veteran that 
same month.

5.  A comparison of the medical evidence upon which a 30 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects no 
improvement in the service-connected left foot disability.


CONCLUSION OF LAW

The rating for residuals of an ununited fracture of the left 
5th metatarsal was not properly reduced, and the criteria for 
restoration of a 30 percent evaluation for the disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic 
Codes 5299-5283, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
With respect to the reduction issue, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

In this case the veteran is challenging an August 2005 rating 
decision which reduced the rating for his service-connected 
residuals of an ununited fracture left lateral metatarsal 
from 30 percent to 10 percent.  He alleges that he is 
entitled to a restoration of the 30 percent rating formerly 
in effect for his left foot disability.

The provisions of 38 C.F.R. § 3.105 apply to reductions. 38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the veteran a letter in May 2005 
advising him of the proposed reduction for the service-
connected fracture left lateral metatarsal from 30 percent to 
10 percent, and included a copy of the rating for the 
proposed reduction.  The letter informed the veteran that he 
could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels, and that if no additional evidence was received 
within 60 days, his disability evaluation would be reduced.  
Furthermore, the appellant was advised of his right to 
request a personal hearing "to present evidence or argument 
on any important point in your claim."  The veteran neither 
requested a hearing nor submitted any evidence within the 
allotted timeframe.  Thereafter, more than 60 days later, the 
RO in an August 2005 rating effectuated the reduction.  The 
proper procedure was followed for effectuating a reduction in 
this matter. 

Propriety of reduction/Entitlement to Restoration

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction. 38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 
C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 30 percent evaluation was 
granted in June 2001, effective December 27, 2000, and 
reduced to 10 percent in August 2005, effective November 1, 
2005, it had not been in effect for the requisite period of 
time.  As such, the provisions of 38 C.F.R. § 3.344(a) and 
(b) are not directly applicable in this instance.

The RO has considered the following criteria when considering 
whether a reduction was warranted; Diagnostic Code 5283 which 
provides that a 10 percent rating is warranted for malunion 
of or nonunion of tarsal or metatarsal bones which is 
moderate in degree.  A 20 percent rating is warranted for a 
moderately severe malunion or nonunion.  A 30 percent rating 
is warranted for a severe malunion or nonunion.

Additionally considered by the RO was Diagnostic Code 5284 
for other foot injury. Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.

The history in pertinent part reflects that the veteran 
fractured his left foot in service, with service treatment 
records showing treatment in October 1995 for a left foot 
fracture apparently classified as R/O avulsion fracture of 
the 5th metatarsal according to a January 1996 X-ray 
transcript, although the actual X-ray report is not of 
record.  A report of medical history associated with an 
October 1999 Reserve examination also noted the history of 
the fracture to the left 5th metatarsal in October 1995.  
Post-service, he refractured his left 5th metatarsal in 
December 2000.  

Service connection for residuals of an ununited fracture of 
the left 5th metatarsal was granted by the RO in a June 2001 
rating which assigned an initial 30 percent rating for this 
disability.

The evidence considered by the RO in initially granting 
service connection and a 30 percent initial rating included 
the April 2001 VA examination which predicated the grant of 
service-connection and initial 30 percent rating assigned for 
the left foot disorder.  This examination showed the veteran 
to have constant pain and aching, especially with standing, 
running and climbing.  He had pain consistently at a 5-6/10 
and weakness with stepping in his gait, which lead to him 
rolling on his ankle due to weight bearing.  This happened 
when he led with the left foot.  He had intermittent swelling 
with standing and walking.  Flare-ups were daily and were at 
a 9-10 level.  He had persistent achiness until he could get 
off his feet for 8-10 hours.  Treatment included Advil, 
Motrin, heat and elevation.  Precipitating factors included 
exercises, running with weight bearing initially on the left 
foot.  Alleviating factors were the above described 
treatments.  During flare-ups, his functional impairment 
included impacting his job and his ability to stand for long 
periods of time or run to a fire were impaired.  He indicated 
that there was a 2 week period after working a fire all day 
where the pain increased to 10/10 and he was off for 2 weeks 
and unable to walk.  He went to the emergency room and could 
not work until he had marked improvement in pain and 
swelling.  Treatment during the 2 week period included 
Motrin, Advil, heat and ice.  He used no crutches, cane, 
corrective shoes or brace but wore a heavy boot that held his 
feet in anatomic alignment.  He had no surgery although it 
was indicated at the Madigan Army hospital for reattachment 
of avulsion fracture.  The impact on his activities of daily 
living were difficulty weight bearing when standing on the 
left foot and instability of the foot on stepping on weight 
bearing position.

Physical examination revealed the left foot to have an 
obvious protrusion on planting with weight bearing.  While 
stepping on the foot, pain radiated across the whole foot.  
His right foot was normal.  There was a 5 degree Achilles 
tendon deviation on the left foot with internal rotation.  
The diagnosis was left foot avulsion fracture 5th metatarsal 
(MT).  X-rays from 1995 were noted to show the ununited 
avulsion fracture versus failed union of the apophysis at the 
base of the 5th MT.  Lateral side films from April 2001 gave 
the same impression as in 1995 with no significant change 
from 1995 reported.  

The report of the September 2004 VA QTC examination gave a 
history of malunion of the 5th MT, left, existing since 1995 
and with complaints of pain and stiffness at rest.  While 
walking or standing he had pain and stiffness from the above 
impairment he was unable to run.  He had pain on prolonged 
walking.  He lost "1 time" from work, but this did not 
indicate whether this was a day or week lost.  On physical 
examination, his posture and gait were reported to be normal.  
Leg lengths were equal.  The examination of the foot revealed 
signs of abnormal weight bearing including callosities at the 
4th and 5th MT, left, without tenderness.  Pes planus was not 
present.  He had limits on walking and standing and could not 
walk over 1 mile.  He did not require assistive devices, but 
did require custom orthotics.  Symptoms and pain were not 
relieved by such orthotics.  The X-ray results were said to 
show left foot in non weight bearing to be within normal 
limits.  The diagnosis was as follows, for the claimed 
condition of ununited fracture of the left 5th MT, a 
diagnosis was not possible because of subjective complaints 
without objective X-ray findings of nonunion.  A copy of the 
September 2004 X-ray was noted to show bones, joints and soft 
tissues to be normal and gave an impression of normal left 
foot.   

The results from this September 2004 VA examination were used 
to support the RO's reduction effectuated in the August 2005 
rating.  No other evidence besides this examination was used 
in support of the reduction.

Among the evidence obtained since the reduction includes 
private podiatry records from July 2005 and August 2005.  The 
July 2005 record noted the veteran's foot pain was helped 
somewhat by prescription orthosis and that the area of pain 
most helped were the knees which were much less painful.  
Still he continued to have persistent pain associated with 
the lateral aspect of his left foot.  Walking and standing 
significantly impacted his left foot pain.  He sometimes 
experienced pain along the lateral aspect of the foot 
radiating proximally to immediately above the ankle.  
Objective examination revealed pain on palpation of the right 
5th MT, especially at the styloid process area.  He also had 
diminished peroneal brevis muscle strength of 4/5.  X-ray 
obtained the same day showed no appreciable changes 
associated with the 5th MT when compared to previous ones.  
He continued to show partial displacement of the styloid 
process with the 5th MT with incomplete union of the styloid 
process to the 5th MT and with a sinus suspicious of a 
nonunion of a fibrous or cartilaginous nature.  He walked 
with an antalgic gait favoring his left foot and his gait was 
improved by orthotics, but still noticeably antalgic.  
Vascular, neurological and dermatological findings were 
unchanged and non contributory.  The assessment was fracture 
5th MT with a possible fibrous/cartilaginous nonunion left 
lower extremity, chronic peroneal brevis tendonitis left 
lower extremity, abnormal syndrome of pronation bilateral 
feet and medial stress syndrome of the knees bilaterally.  

A treatment plan was discussed in the July 2005 record which 
encouraged the continued use of orthotics, although the 
doctor did not believe the styloid process of the 5th MT 
would recover absent surgical intervention.  This might 
involve a bone graft and use of a bone stimulator.  With 
regards to the peroneal tendonitis, this might improve with 
physical therapy, oral nonsteroidals, antinflammatories and 
splinting, however the symptoms could return with continued 
walking simply because of the fracture to the styloid process 
and 5th MT of the left foot.  The veteran was informed that 
his current condition appears very stable and non changing 
compared to the previous examination.

An August 2005 report from the same medical provider who 
drafted the July 2005 report again opined that the veteran's 
residuals of nonunion fracture to the 5th MT at and near the 
styloid process remained relatively stable.  There was no 
apparent callous formation and the fracture remained visible 
on AP, oblique and lateral views and there was a partial 
displacement of the styloid process from the 5th MT left 
foot.  Again the veteran was said to have pain associated 
with the peroneal brevis muscle tendon of the left foot with 
decreased strength to resistance.  His walking gait was 
antalgic and he favored the left lower extremity either with 
or without orthrosis.  When walking with the orthrosis he 
showed marked reduction of the prolonged mid stance pronation 
of both feet.  The podiatrist opined that the veteran 
currently suffers from nonunion of the 5th MT without signs 
of "RSD" or other comorbidities aside from his peroneal 
brevis tendonitis.  This doctor opined that the veteran will 
continue with the left lower extremity pain and discomfort 
until the nonunion has been given the opportunity to unite 
and heal.  Given the time that has passed since the initial 
injury this will likely require surgery.

Chiropractic  records from 1998 to 2004 concern other 
physical problems than the left foot injury and provide no 
evidence relevant to this issue.

A January 2008 VA QTC examination noted current complaints of 
left foot pain, flare-ups lasting 1-2 days, and intermittent 
flare-ups 4 times a week.  The pain traveled to the left 
ankle with pain 6-7/10 and elicited by physical activities 
and comes on spontaneously.  The pain was relieved by rest 
and Motrin, elevation and ice for swelling and stiffness.  
The pain was dull, throbbing, aching and radiating from the 
left lateral edge of the foot throughout the ball of the foot 
and stiffness in the ankle.  Also the veteran had stiffness 
and swelling at rest.  Standing and walking caused pain, 
weakness and stiffness.  He treated with a podiatrist.  The 
physical examination revealed equal leg lengths of 97 
centimeters.  The feet showed no abnormal weight bearing 
pattern.  He wore a left foot orthotic.  His range of motion 
was 0-20 degrees dorsiflexion, 0-45 degrees plantar flexion 
which were normal.  Repetitive use caused pain, which begins 
on dorsiflexion of the left ankle at 15 degrees and plantar 
flexion at 40 degree.  There was 5 degrees additional 
limitation due to painful motion.  There was no pes planus or 
cavus, hammertoe, Morton's metatarsalgia or hallux rigidus.  
He wore orthotic shoes and foot support with a special 
cushion on the sole.  His symptoms were relieved with the 
device.  X-rays were noted to show ununited old fracture at 
the base of the left 5th MT bone.  The diagnosis for VA 
purposes was established diagnosis of residual from ununited 
fracture of the left lateral fifth MT, no change.  

The examiner opined that the disability from this was 
moderate.  On examination the ankle rolled easily when he 
accidentally twists his foot causing extreme pain.  Also 
tenderness on the malleoli lesion was noted and extended to 
the left 5th MT area and 5th toe.  The veteran was a 
firefighter and had to stand for prolonged periods of time.  
After standing too long the pain was excruciating to his toe 
and he had to rest 2 hours for every 6-7 hours standing.

The veteran at his November 2008 Travel Board hearing stated 
that the April 2008 examination was thorough with X-rays in 
multiple positions and indicated that the September 2004 QTC 
examination was brief and far less complete.  He testified 
that there was no improvement to his left foot since the 2001 
VA examination.  He stated that he still has problems with 
his ankle rolling and has to wear a heavy boot to stabilize 
the ankle, in addition to using orthotics occasionally.  He 
indicated that he only used the orthotics occasionally 
because they caused pain.  He confirmed that his podiatrist 
recommended surgery on his left foot.  

The Board finds that the evidence as reflected above supports 
a restoration of the 30 percent evaluation.  While the 
September 2004 QTC examination is noted to show an 
improvement from the symptoms shown in the April 2001 VA 
examination and on its face justified the reduced evaluation 
where the 30 percent rating had not been in effect a full 5 
years, the overall evidence reflects that no such improvement 
of his severe symptoms actually took place and further calls 
into question the accuracy of some findings in the September 
2004 QTC examination.  

Specifically the private podiatry records from July and 
August 2005 refute the September 2004 findings that his 
posture and gait were normal, with an antalgic gait clearly 
noted both times, with or without orthotics.  Most 
significantly the July and August 2005 podiatry reports, as 
well as the most recent VA QTC examination of January 2008 
all reveal that X-ray reports continued to show evidence of 
an unnunited fracture of the 5th MT left foot.  This differs 
greatly from the September 2004 VA examination and X-ray 
reports which were reported as normal.  Moreover the physical 
examination from the July 2005 podiatry note revealed pain on 
palpation of the right 5th MT, especially at the styloid 
process area, in addition to diminished peroneal brevis 
muscle strength of 4/5, which clearly shows continued 
symptomatology consistent with severe foot disability.  This 
differs greatly from the findings from the September 2004 
physical examination findings of no tenderness of the foot, 
and no findings made whatsoever as far as diminished brevis 
muscle strength.  Furthermore the podiatry records from July 
and August 2005 clearly state that no improvement in the 
veteran's left foot condition has been made, nor is one 
likely without surgical intervention.  This clearly reflects 
that no improvement actually took place.

The findings from the January 2008 QTC likewise continued to 
show symptomatology that had not improved from the time of 
the April 2001 VA examination.  Although this examiner 
described the current disability as "moderate" the symptoms 
themselves are essentially of the same severity as those 
recorded in the April 2001 VA examination which was the basis 
for a rating based on severe foot disability.  

As the evidence shows that there has actually been no 
improvement in the veteran's left foot disability since April 
2001, the Board finds that restoration of the 30 percent 
rating for this disability is warranted.  Brown, supra.


ORDER

Entitlement to restoration of a 30 percent rating for 
residuals of an ununited fracture of the left 5th metatarsal 
is granted, effective November 1, 2005.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


